UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1048



JIAN GUANG TENG,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A95-855-382)


Submitted:   July 27, 2005                 Decided:   November 29, 2005


Before LUTTIG, MOTZ, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gary J. Yerman, New York, New York, for Petitioner.     Peter D.
Keisler, Assistant Attorney General, Michelle E. Gorden, Senior
Litigation Counsel, Daniel E. Goldman, Office of Immigration
Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jian Guang Teng, a native and citizen of the People’s

Republic of China, petitions for review of an order of the Board of

Immigration Appeals (Board) affirming the immigration judge's order

denying his requests for asylum,* withholding of removal, and

protection under the Convention Against Torture (CAT).                      In his

petition    for    review,    Teng   contends     that   the     Board    and   the

immigration judge erred in denying his applications for withholding

of removal and protection under the CAT.

            “To qualify for withholding of removal, a petitioner must

show that he faces a clear probability of persecution because of

his race, religion, nationality, membership in a particular social

group, or political opinion.”         Rusu v. INS, 296 F.3d 316, 324 n.13

(4th Cir. 2002) (citing INS v. Stevic, 467 U.S. 407, 430 (1984)).

To qualify for protection under the CAT, a petitioner bears the

burden of demonstrating that “it is more likely than not that he or

she would be tortured if removed to the proposed country of

removal.”    8 C.F.R. § 1208.16(c)(2) (2005).

              Based    on    our   review   of   the   record,    we     find   that

substantial evidence supports the Board’s decision that Teng has

failed to meet these standards.         Accordingly, we deny the petition

for review.       We dispense with oral argument because the facts and



     *
      Teng does not challenge the Board’s denial of his asylum
claim as untimely.

                                      - 2 -
legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 3 -